Citation Nr: 1024332	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, prior to 
October 30, 2007.

2.  Entitlement to a rating in excess of 20 percent for 
status post surgery for torn medial collateral and anterior 
cruciate ligaments with partial tear of the medial meniscus, 
right knee, with shortening of the right lower extremity, 
prior to October 30, 2007 (exclusive of the period from May 
9, 2006 to July 1, 2006, when a temporary total rating was 
assigned).

3.  Entitlement to a rating in excess of 30 percent for 
status post right total knee arthroplasty, from December 1, 
2008.    


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 
1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, in which the RO continued a 
previously assigned 20 percent rating for status post surgery 
for torn medial collateral and anterior cruciate ligaments 
with partial tear of the medial meniscus of the right knee 
and granted service connection for right knee degenerative 
joint disease and assigned a separate 10 percent rating, 
effective December 16, 2003.  

In November 2005, the Veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.  

In an August 2006 rating decision, the RO granted service 
connection for shortening of the right lower extremity and 
assigned a noncompensable (0 percent) rating, effective 
December 12, 2005; this was incorporated into the 20 percent 
rating already assigned for status post surgery for torn 
medial collateral and anterior cruciate ligaments with 
partial tear of the medial meniscus of the right knee.  The 
RO also assigned a 100 percent temporary total rating for the 
service-connected right knee disability under the provisions 
of 38 C.F.R. § 4.30 from May 9, 2006, based on a period of 
convalescence following a right partial medial meniscectomy 
performed on May 9, 2006; a schedular 20 percent rating was 
assigned from July 1, 2006.  

In August 2007, the Veteran and his wife testified before the 
undersigned Veterans Law Judge via videoconference.  A 
transcript of that hearing is of record.    

In December 2007, the Board denied a rating in excess of 10 
percent for degenerative joint disease of the right knee and 
a rating in excess of 20 percent for status post surgery for 
torn medial collateral and anterior cruciate ligaments with 
partial tear of the medial meniscus, right knee, with 
shortening of the right lower extremity.  The Board also 
remanded claims for service connection for hypertension and a 
low back disorder for further development.  

In a March 2008 rating decision, the RO granted service 
connection for hypertension and degenerative joint disease of 
the lumbar spine, representing full grants of the benefits 
sought with respect to these claims. 

The Veteran appealed the December 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2008 Joint Motion to Partially Vacate and Remand, 
the Secretary of Veterans Affairs (VA) and the Veteran, 
through his representative, moved that the portion of the 
December 2007 Board decision which denied increased ratings 
for degenerative joint disease of the right knee and status 
post surgery for torn medial collateral and anterior cruciate 
ligaments with partial tear of the medial meniscus of the 
right knee be vacated and remanded.  The Court granted the 
motion by Order in May 2008.

In September 2008, the Board remanded the claims for 
increased ratings for degenerative joint disease of the right 
knee and status post surgery for torn medial collateral and 
anterior cruciate ligaments with partial tear of the medial 
meniscus of the right knee, with shortening of the right 
lower extremity, for further development.  

As will be discussed below, in a November 2007 rating 
decision, the RO granted service connection for status post 
right total knee arthroplasty, with a 100 percent temporary 
total rating from October 30, 2007 through November 30, 2007, 
a 100 percent schedular rating from December 1, 2007 through 
November 30, 2008, and a 30 percent rating from December 1, 
2008.  In light of the recharacterization of the service-
connected right knee disability, the Board has characterized 
the issues on appeal as reflected on the title page.  

The Board has considered that, in response to notice of the 
March 2008 rating decision, the Veteran disputed the amount 
he received for his monetary benefit.  In correspondence 
dated in January 2009, he reiterated that he disagreed with 
the amount of back pay owed and was appealing the March 2008 
letter.  In January 2009, the RO prepared an audit of the 
Veteran's compensation benefit, which reflected that he was 
paid correctly.  He subsequently expressed disagreement with 
this audit, and was furnished another audit in February 2009.  
In correspondence dated in January 2010, the RO advised the 
Veteran that it could not accept his notice of disagreement 
(NOD) in regard to the audit, as an audit is not considered 
an actual decision and, therefore, is not subject to appeal.  
While, in correspondence dated in April 2010, the Veteran 
claimed that he had not received a response in regard to his 
January 2009 communication, expressing disagreement with the 
March 2008 letter, in the same correspondence, he indicated 
that he had received the January 2010 letter, in which the RO 
indicated that it could not accept his NOD in regard to the 
audit.  The Veteran has not filed an NOD in regard to the 
RO's January 2010 denial of acceptance of his NOD.   

In the December 2007 decision and remand and the September 
2008 remand, the Board noted that, in October 2006, the 
Veteran indicated that he wanted to appeal the effective date 
of service connection for a right knee scar.  This matter was 
referred to the RO for appropriate action; however, it does 
not appear that any action has yet been taken on this matter.  
In addition, in correspondence received in September 2009, 
the Veteran asserted that his knee pain was causing 
depression.  The issues of entitlement to an earlier 
effective date for the grant of service connection for a 
right knee scar and entitlement to service connection for 
depression, to include as secondary to service-connected knee 
disabilities, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
these matters, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further action 
on the claims on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

In the September 2008 remand, the Board noted that, in a 
March 2008 rating decision concerning other matters, the AMC 
appeared to have recharacterized the Veteran's service-
connected right knee disability of status post surgery for 
torn medial collateral and anterior cruciate ligaments with 
partial tear of the medial meniscus and shortening of the 
right lower extremity as status post right total knee 
arthroplasty, and appeared to have assigned a 100 percent 
temporary total rating for status post right total knee 
arthroplasty under the provisions of 38 C.F.R. § 4.30 from 
October 30, 2007, with a schedular 30 percent rating under 
Diagnostic Code 5055, to be effective from December 1, 2008.  
The Board instructed the AMC/RO to associate any outstanding 
rating decisions or determinations executed after the 
December 2006 statement of the case concerning the Veteran's 
right knee disability ratings with the claims file.  

The cover page of a November 2007 rating decision has been 
associated with the claims file.  This cover page reflects 
that the RO granted service connection for status post right 
total knee arthroplasty, with a temporary total rating from 
October 30, 2007 through November 30, 2007, a 100 percent 
schedular rating from December 1, 2007 through November 30, 
2008, and a 30 percent rating from December 1, 2008.  Despite 
the inclusion of this cover page in the claims file, the 
complete November 2007 rating decision has not been 
associated with the record.  

Moreover, in correspondence dated in January 2010, the RO 
responded to correspondence from the Veteran, dated in August 
2009, in which he asked why his disability was determined to 
be 40 percent as of December 1, 2008, of which he was 
notified on December 22, 2008.  The RO responded that, in 
regard to his appeal of a December 20, 2008 rating decision, 
the Veteran had submitted a NOD in January 2009; however, the 
DRO determined that the NOD regarding evaluation of the right 
knee arthroplasty could not be accepted because the issue was 
inextricably intertwined with issues already being considered 
by the AMC.  The foregoing indicates that the RO issued a 
rating decision in December 2008 which is pertinent to the 
claims on appeal; however, a copy of this rating decision is 
not currently of record.  
 
Complete copies of the aforementioned rating decisions must 
be obtained in order for the Board to review the claims on 
appeal.  

In addition, in the January 2010 letter, the RO indicated 
that, as stated in the December 20, 2008 decision, a minimum 
evaluation of 30 percent is granted following prosthetic 
replacement of the knee joint, and a higher evaluation of 60 
percent is not warranted unless evidence demonstrates chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  The RO added that an intermediate 
rating could be assigned with intermediate degrees of 
residual weakness, pain, or limitation of motion, but that, 
based on a December 10, 2008 examination, it was determined 
that an evaluation in excess of 30 percent was not warranted.  
The foregoing indicates that the Veteran underwent VA 
examination of the right knee on December 10, 2008; however, 
a copy of this VA examination report is not currently of 
record.  On remand, a copy of this VA examination report must 
also be obtained and associated with the claims file.  

Consequently, on remand, any information relied on in the 
adjudication of the Veteran's claim for increased ratings for 
his right knee disabilities, to include the documents 
described above, should be obtained and associated with the 
claims file for Board review.  All efforts to obtain any 
outstanding records should be documented.  Furthermore, if 
the AMC/RO is unable to obtain the aforementioned documents, 
it is should notify the Veteran and ask him to provide any 
copies in his possession. 

In addition, in the September 2008 remand, the Board 
instructed that the Veteran should be afforded a VA 
orthopedic examination to determine the current severity of 
his service-connected right knee disabilities.  The examiner 
was instructed to verify that he or she was an orthopedist.  
The physician was asked to indicate whether there was any 
pain, weakened movement, excess fatigability, or 
incoordination on movement of the right knee, and whether 
there was likely to be additional range of motion loss of the 
service-connected right knee due to any of the following: (1) 
pain on use, including flare-ups; (2) weakened movement; (3) 
excess fatigability; (4) incoordination; (5) or repeated use.  
The above determinations were, if feasible, to be expressed 
in the degree of the additional range of motion loss due to 
pain on use or during flare-ups.  The examiner was also asked 
to indicate whether there was evidence of any additional loss 
of range of motion of the right knee due to these factors 
that was equivalent to favorable or unfavorable ankylosis, 
and to indicate whether the Veteran would be best served by 
amputation of any portion of the right lower extremity, and 
if so, at what point on the lower extremity should the 
procedure be performed.  The Board instructed that, if the 
physician was unable to make any of the above determinations, 
it should be so indicated on the record, and that the 
complete examination findings, along with the complete 
rationale for all opinions expressed, should be clearly set 
forth in the examination report.

The Veteran was afforded a VA examination in November 2009.  
The physician did not verify that he was an orthopedist.  
Further investigation revealed that he is a general 
practitioner.  The examination report was signed off by a VA 
psychiatrist. The physician noted that flexion was limited to 
0 to 90 degrees, and that there was a direct spasm in the 
quadriceps muscle limiting any further knee flexion at that 
point.  He noted that there was no pain, weakness, fatigue, 
or lack of endurance, but, did not address whether there was 
any incoordination.  The diagnoses were status post total 
knee replacement on the right and spasm of the quadriceps 
muscle of unknown etiology.  The physician commented that it 
appeared that there was a substantial amount of insufficient 
data to warrant a direction on the Veteran's case and that 
even the suggestion of amputation did not rise to the level 
of consideration until these other issues were fully 
resolved.  

In light of the fact that the case is being remanded for 
further development, because the physician who performed the 
November 2009 VA examination is not an orthopedist, nor did 
he specifically address whether there was any incoordination 
on movement of the right knee, the Board finds that the 
Veteran should be afforded a new VA examination.  See 
Stegall, 11 Vet. App. at 271.  Moreover, while the physician 
indicated that there was insufficient data to warrant a 
direction on the Veteran's case, he did not indicate what, 
specific, data was insufficient, and whether sufficient date 
could be obtained.  Further, while he indicated that the 
suggestion of amputation did not rise to the level of a 
consideration until these other issues were fully resolved, 
it is not clear to the Board what these other issues are.  
Because VA undertook to provide a VA examination to evaluate 
the service-connected right knee disabilities, the Board must 
ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  

In evaluating the service-connected right knee disabilities, 
the physician should, to the extent possible, distinguish 
symptoms attributable to the service-connected right knee 
disabilities from those attributable to any disability that 
is not service-connected, to include spasm of the quadriceps 
muscle.  The Board points out that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the Veteran's service-connected condition.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).

The record also reflects that there are outstanding VA 
treatment records which are potentially pertinent to the 
claims on appeal.  In this regard, a December 2009 rating 
decision, regarding a claim for an increased rating for a 
service-connected left knee disability, reflects that the 
evidence considered included VA treatment records from the VA 
Connecticut Healthcare System dated from February 1, 2001 to 
December 14, 2009.  The most recent records of VA treatment 
currently associated with the claims file are dated in July 
2008.  As any records of VA treatment since July 2008 are 
potentially pertinent to the appeal and within the control of 
VA, they should be obtained and associated with the claims 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to ensure that all 
documents pertaining to the evaluation of 
the service-connected right knee 
disabilities are located and associated 
with the claims folder, to specifically 
include complete copies of November 2007 
and December 2008 rating decisions and 
the report of a December 2008 VA 
examination.  

In attempting to locate the 
aforementioned documents, search is to be 
conducted for any dummy files or 
temporary files related to the Veteran at 
the Hartford RO. All efforts to obtain 
these records should be documented in the 
claims file.

If the AMC/RO is unable to obtain any of 
the above described documents, the 
Veteran and his representative are to be 
notified and requested to provide any 
copies in their possession.  The letter 
should describe with specificity the 
documents that are missing/needed.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for his right 
knee.  Of particular interest are records 
from the VA Connecticut Healthcare 
System, since July 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Only after all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the Veteran should be scheduled for 
a VA joints examination, to evaluate the 
right knee disabilities, at a VA medical 
facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the orthopedist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
orthopedist.  The examiner must verify 
that he or she is an orthopedist.  The 
examiner should set forth all examination 
findings, along with a complete rationale 
for any conclusions reached.  

The Joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on April 20, 2009).  
The examination must respond to the 
instructions contained therein.  

The examiner should specifically indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
knee, and whether there is likely to be 
additional range of motion loss of the 
right knee due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; (4) incoordination; (5) or 
repeated use.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner should indicate 
whether there is evidence of any 
additional loss of range of motion of the 
right knee due to these factors that is 
equivalent to favorable or unfavorable 
ankylosis, and whether the Veteran 
experiences chronic residuals of right 
total knee arthroplasty consisting of 
severe painful motion or weakness in the 
affected extremity.  

The examiner should also indicate whether 
the Veteran would be best served by 
amputation of any portion of the right 
lower extremity, and if so, at what point 
on the lower extremity should the 
procedure be performed.

The examiner should comment as to whether 
it is possible to distinguish the 
symptoms and effects of the service-
connected right knee disabilities, from 
those attributable to any other diagnosed 
disability, to include spasm of the 
quadriceps muscles.  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the above-noted findings are indicative 
of the Veteran's overall impairment 
associated with his service-connected 
right knee disabilities.

If the examiner is unable to make any of 
the above determinations, it should be so 
indicated in the examination report, and 
he or she should provide an explanation.  
The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



